Matter of Sirianni (2018 NY Slip Op 01316)





Matter of Sirianni


2018 NY Slip Op 01316


Decided on February 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2012-02033 ON MOTION FOR REINSTATEMENT

[*1]In the Matter of Thomas Anthony Sirianni, a suspended attorney. (Attorney Registration No. 2954154)




DECISION & ORDERMotion by Thomas Anthony Sirianni for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Sirianni was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 14, 1999. By decision and order on motion of this Court dated May 15, 2012, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Sirianni for acts of professional misconduct set forth in a verified petition dated February 28, 2012, and the issues raised were referred to the Honorable Georgia Tschiember, as Special Referee, to hear and report. By opinion and order of this Court dated September 10, 2014, Mr. Sirianni was suspended from the practice of law for a period of two years, commencing October 10, 2014. By decision and order on motion of this Court dated February 10, 2017, Mr. Sirianni's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Sirianni's character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Thomas Anthony Sirianni is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Thomas Anthony Sirianni to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court